  Case 3:21-cv-00508-JPG Document 9 Filed 08/04/21 Page 1 of 2 Page ID #37




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEFFREY A. KIRKMAN, #21062296,                       )
                                                     )
                Plaintiff,                           )
                                                     )
vs.                                                  )       Case No. 21-cv-00508-JPG
                                                     )
RICH STEVENSON,                                      )
KENNY BENZING,                                       )
and DANIELLE WARD,                                   )
                                                     )
                Defendants.                          )

                              ORDER DISMISSING CASE

GILBERT, District Judge:

       Plaintiff filed this action under 42 U.S.C. § 1983 against Marion County Law Enforcement

officials for the denial of medical care for a hip and knee condition. (Doc. 1). The Court screened

this matter pursuant to 28 U.S.C. § 1915A. (Doc. 8). The Complaint did not survive preliminary

review and was dismissed without prejudice on June 29, 2021. (Id.). Plaintiff was granted leave

to file a First Amended Complaint on or before July 26, 2021. (Id.). He was warned that failure

to do so would result in dismissal of the action with prejudice and the assessment of a “strike.”

(Id.) (citing FED. R. CIV. P. 41(b); 28 U.S.C § 1915(g)).

       Plaintiff missed the deadline for filing a First Amended Complaint. More than a week has

passed since the deadline expired, and he has not requested an extension. The Court will not allow

this matter to linger indefinitely. Accordingly, this action shall be dismissed with prejudice for

failure to comply with the Court’s Order (Doc. 8) to file a First Amended Complaint and/or to

prosecute his claims. FED. R. CIV. P. 41(b). This dismissal counts as a “strike” under Section

1915(g).




                                                 1
  Case 3:21-cv-00508-JPG Document 9 Filed 08/04/21 Page 2 of 2 Page ID #38




                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order (Doc. 8) to file a First Amended Complaint

and/or prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). Because the underlying Complaint

was dismissed for failure to state a claim upon which relief may be granted, this dismissal counts

as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008). He must list each of the issues he intends to appeal in the notice of appeal. A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 8/4/2021                                s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 2
